 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   EARNEST CASSELL WOODS, II,                      No. 2:04-cv-1225 MCE AC P
12                      Plaintiff,
13          v.                                       ORDER
14   TOM L. CAREY, et al.,
15                      Defendants.
16

17          On August 20, 2015, a settlement conference was held in this case and an agreement was

18   reached. ECF No. 352. Under the settlement agreement, the settlement proceeds are to be paid to

19   plaintiff’s mother, Mildred McKinney. ECF No. 370. Plaintiff appealed the order enforcing the

20   settlement agreement, and the funds were deposited with the Clerk of the Court pending the

21   resolution of any appeal. ECF No. 387 at 2. The Ninth Circuit has now affirmed the judgment

22   (ECF No. 394) and the mandate has been entered (ECF No. 395).

23          Since plaintiff has verified Ms. McKinney’s address (ECF No. 389), payment of the

24   settlement proceeds can go forward. However, because the funds have accrued interest, before

25   the interest can be paid Ms. McKinney must complete and return a Form W-9. If Ms. McKinney

26   does not complete and return the form within the time provided, the settlement funds will be paid

27   out to her without any accrued interest.

28   ////
                                                     1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. Within thirty days of the service of this order, Ms. McKinney must return a completed
 3   Form W-9. Failure to return the form will result in the settlement proceeds being paid without
 4   any accrued interest.
 5           2. The completed form should be returned to The Chambers of Magistrate Judge Allison
 6   Claire, 501 I St., Room 4-200, Sacramento, CA 95814.
 7           3. The Clerk of the Court is directed to send Ms. McKinney a Form W-9 to complete and
 8   return to this court.
 9   DATED: December 6, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
